
	
		I
		112th CONGRESS
		2d Session
		H. R. 4084
		IN THE HOUSE OF REPRESENTATIVES
		
			February 17, 2012
			Mr. Tierney (for
			 himself, Ms. Slaughter,
			 Mr. DeFazio,
			 Mr. George Miller of California,
			 Mr. McGovern,
			 Mr. Jackson of Illinois,
			 Mr. Visclosky,
			 Mr. Kucinich,
			 Mr. Welch,
			 Ms. Kaptur,
			 Ms. Schakowsky,
			 Ms. Hirono, and
			 Mr. Grijalva) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services, and in addition to the Committee on
			 Rules, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To amend the Truth in Lending Act to establish a national
		  usury rate for consumer credit card accounts under open end consumer credit
		  plans, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Restoring America’s Commitment to
			 Consumers Act of 2012.
		2.National credit
			 card usury rateSection 107 of
			 the Truth in Lending Act (15 U.S.C. 1606) is amended by adding at the end the
			 following new subsection:
			
				(f)National
				consumer credit usury rate
					(1)Limitation
				establishedExcept as
				provided in paragraph (3) and notwithstanding subsection (a) or any other
				provision of law, the annual percentage rate applicable to any extension of
				credit under, or any outstanding balance on, any credit card account under an
				open end consumer credit plan may not exceed 16 percent.
					(2)Inclusion of
				certain fees in determining aprIn determining the annual percentage rate
				applicable to any extension of credit under, or any outstanding balance on, any
				credit card account under an open end consumer credit plan for purposes of
				paragraph (1), any fee compensating a creditor or prospective creditor for
				opening or maintaining the account or for an extension of credit or making
				available a line of credit, such as a membership fee, or an annual fee shall be
				included in the finance charge for purposes of section 107.
					(3)Adjustments
						(A)In
				generalSubject to paragraphs
				(4) and (6), the Board may make adjustments to the maximum annual percentage
				rate limitation under paragraph (1) when any such adjustment is in the public
				interest and economic conditions warrant to the extent the limitation, after
				the adjustment, continues to fully protect consumers from exploitive and
				unreasonable lending practices.
						(B)Presumption
				concerning increasesAny
				increase in the maximum annual percentage rate limitation under paragraph (1)
				shall be presumed to not be in the public interest unless the Board determines,
				after opportunity for comment, that severe economic conditions exist to justify
				an increase in such limitation, taking into account the prevailing bank prime
				rates, the rates in effect for overnight loans to member banks (as defined in
				section 3 of the Federal Deposit Insurance Act) and statistical information the
				Board determines to be relevant.
						(4)Notice to the
				CongressUpon making any
				adjustment to the maximum annual percentage rate limitation in effect under
				paragraph (1), the Board shall promptly submit a notice of such adjustment to
				the Congress.
					(5)Hearing
						(A)In
				generalAfter receipt by the
				House of Representatives of a notice from the Board pursuant to paragraph (4)
				of an adjustment to the maximum annual percentage rate limitation in effect
				under paragraph (1), the Committee on Financial Services of the House of
				Representatives shall promptly conduct a hearing on such adjustment.
						(B)Rules of House
				of RepresentativesThe
				provisions of subparagraph (A) are enacted—
							(i)as an exercise of the rulemaking power of
				the House of Representatives, and, as such, they shall be considered as part of
				the rules of the House, and such rules shall supersede any other rule of the
				House only to the extent that rule is inconsistent therewith; and
							(ii)with full recognition of the constitutional
				right of the House to change such rules (so far as relating to the procedure in
				the House) at any time, in the same manner, and to the same extent as in the
				case of any other rule of the House.
							(6)Delayed
				effective date of any increaseAn increase, in accordance with paragraph
				(3)(B), in the maximum annual percentage rate limitation under paragraph
				(1)—
						(A)may not take effect before the end of the
				90-day period beginning on the date the notice to the Congress is submitted by
				the Board under paragraph (4); and
						(B)shall cease to be effective as of the date
				of the enactment of a joint resolution with respect to such increase.
						(7)Clarification of
				congressional intent
						(A)No endorsement
				of 16 percent credit card ratesNo provision of this subsection may be
				construed as an endorsement by Congress of an interest rate of 16 percent on
				credit card accounts to which paragraph (1) applies.
						(B)Rates most
				advantageous to the borrowerIt is the intention of the Congress in
				enacting this subsection that—
							(i)the maximum annual percentage rate
				limitation under paragraph (1) should merely serve as a ceiling on the annual
				percentage rate applicable consumer credit cards and few, if any, consumer
				credit card accounts would ever bear the maximum rate; and
							(ii)consumer credit card issuers should strive
				to maintain the rates on consumer credit card accounts that are the most
				advantageous to borrowers.
							(8)Unfair and
				deceptive act or practiceIn
				the case of any credit card account under an open end consumer credit plan
				which, as of February 8, 2012, bears an annual percentage rate that is less
				than 16 percent, any increase in the annual percentage on such account during
				the period beginning on February 8, 2012, and ending at the end of the 60-day
				period beginning on the date of the enactment of the Restoring America's
				Commitment to Consumers Act of 2012 shall be treated by the agency with
				jurisdiction over the creditor under section 108 as an unfair or deceptive act
				or practice.
					(9)DefinitionIn this subsection, the term joint
				resolution means only a joint resolution—
						(A)which does not have a preamble;
						(B)the title of which is as follows:
				Joint resolution relating to the increase in the interest rates on
				credit card accounts pursuant to section 107(f)(3) of the Truth in Lending
				Act.; and
						(C)the sole matter after the resolving clause
				of which is as follows: That the Congress disapproves of any increase,
				pursuant to section 107(f)(3) in the maximum annual percentage rate limitation
				applicable to any extension of credit under, or any outstanding balance on, any
				credit card account under an open end consumer credit plan, notice of which was
				transmitted to the Congress on _____ by the Board of Governors of the Federal
				Reserve System, the blank space being filled with the appropriate
				date.
						.
		3.Cap on certain
			 credit card account fees
			(a)In
			 GeneralChapter 3 of the Truth in Lending Act (15 U.S.C. 1661 et
			 seq.) is amended by inserting after section 150 (as added by section 109(a) of
			 the Credit Card Accountability Responsibility and Disclosure Act of 2009) the
			 following new section:
				
					151.Cap on certain
				credit card account fees
						(a)In
				GeneralExcept as provided in subsection (b), the amount of any
				fee that a card issuer may impose with respect to a credit card account under
				an open end consumer credit plan, including any fee for default or breach by a
				borrower of a condition upon which credit was extended, such as a late fee,
				creditor-imposed not sufficient funds fee charged when a borrower tenders
				payment on a debt with a check drawn on insufficient funds, overdraft fee, and
				over-the-limit transaction fee, or other charge that a card issuer may impose
				with respect to a credit card account under an open end consumer credit plan
				may not exceed $15.
						(b)Exception for
				Fees Taken Into Account Under Section
				107(f)(2)Subsection (a) shall
				not apply with respect to any fee taken into account pursuant to subsection
				(f)(2) of section
				107.
						.
			(b)Clerical
			 AmendmentThe table of sections for chapter 3 of the Truth in
			 Lending Act is amended by inserting after the item relating to section 150 (as
			 added by section 109(b) of the Credit Card Accountability Responsibility and
			 Disclosure Act of 2009) the following new item:
				
					
						151. Cap on certain credit card account
				fees.
					
					.
			4.Clarification of
			 coordination with state lawThe first sentence of section 111(a)(1) of
			 the Truth in Lending Act (15 U.S.C. 1610(a)(1)) is amended by striking
			 the disclosure of information in connection with.
		
